OFFICE   OF -l-HE ATTORNEY   GENERAL           OF TEXAS-: I'-
                                                                    ':.z
                            AUSTIN    '.>                          i 1
                                     -_y




yit18Vera V. Fogg
County Attorney
Hardernan County
QuaMh, Texas

war   Xi88 Foggr




           n1n other viorile,
                            doaa the RighrcayDspartment
      have authority under Pow36 Bill mo. .97%,to re-
      quire registration of motor vehicles and display              _,.~.
      or 194% tabs, and authortty to enforce this rs-
      quirement?




                                      APPRCWED   11”
                                                            405




a88   vsn   v. FOgg, Pegm 2


             “QmsTIoN no. 2: Doe8 HOU~Q Bill NO. 278,
      requliing  ratantlon of 1942 lloansa platoa, ra-
      peal the prorlrdonr of sec. 7, Art. 807b, Penal
      Code, rhloh prohibit8 dlrplay of llaenao plate8
      rap:any preodlng year7
           uguItSTIOm10. S: Exactly rhat 'In8the or-
      r00tIr0 aata or Hour* Bill no. 27s7*
           "(Art. 6675a-1s. Numbor P&tom)
           "Th9 Dapartmont 8hall I88uo or oau80 to be
      18mue4, one lloonro numbor plmte ior leoh motor-
      of010 road-treotor, trailer or 8mml-trailer, and
      two l~oexur numbor plater ior any other vohlolr
      regfrterod un&or thlr Aot.   Z’n oe88 one nurbor
      Plato 18 ardyled to a rohlola, It 8hall ba at-
      taohad thereto at the rear thornor; and In oano
      two lr8 a88lgnad, one 8hall bm attaohad at tha
      front ana one at thr xwir. Bald plater 8hall be
      koph olrarly vlrlblr and raouroly attaohod dudry
      the par ror lhloh thry are lrausd. Lioanra num-
      bar plata8 lrrued foe tehlolea required to be
      nglrtrmd    under the prmldam     of thlr Aot rhell
      not be atteohad thereto barora the beginning or
      tha oalandar year for uhloh they am lrrued; end
      provldod that 8aI6 lIaon8a manbor platoa 8hall bo
      mmnufaoturetlend produtmd at the State Fwnltontlary
      at RuntsrIllo, Toxae. Provldod further, that the
      State Penltentlary ohall bo authorized to manurao-
      ture all 8taal or metal road 81gn8, and provided
      rurthrr, that, at thm dlrontlon of the state
      Elghway Ca&mIs8ion, the Stetr PonIt@ntlary may
      maka or manureotura road algnrnedr of woodon
      material. (Aot8 1929, 4let Lag., 2nd C1 S., p.
      172, oh. 88, 8 1%. a8 amended Aots 193s. 4Srd.
      Lee., p. 547, oh. 178, $ 1.)"
           “(Art.  6875a-1%&. P8nltintIary to iurnI8h
      lioanse plater and road rlgn8)
           *On proper requl8itlon from tha Stat0 Righwap
      Dapagtmant, tha Stata Board or Control rhall order
      the drrlgnetd quantity ot lloanra plates end road
      signs from the Stata Panltantlary. The State Board
                                                                     406




)ribr#   VOre VI FOgit,Page 8


         0r aontrol 8hall datarmlna   and mat the price
         t0 ba Qb8rg.d fC@ laoh itan. (AOtS lQ%S, 4Srd
         L.6. * p. (117, oh. 178 0 a)."
            Tba abwe Artlola        authorlra an4 dlnot the stata
Ei&hM~   D@POFtiMBt to 188Ua W OaRa. t0 ba iS#Uurd 11OarJSO
platoa for Mgimterad      rahiolar    and prwlda ior the nwbar
of plakr    to ba attaohad to la o hragl8taradrahlola and tb
pbO0 an4 mumor whan SuOh plate8 ahall ba ltta o h o and    d   how
tha mama 8hall ba kept atteobd. $a14 ~rtlola alro provider
thmt  ada p&to8 shell be manufaoturad at thq State Ponltan-
tiary at B\mtS*illO      TOXaS, ani that tb8 Stat0 Bomrd af OOB-
t-1   011p-par   raqUi#itiOB     frOIR th8 Stata Highwa Department
Shill 0l'd.Tthe da#l#iatad quantity ot 1fOanSa pIata from
tha Stata Panitantiary.
                  "Art. 8078. Oporatlon 0r Motor vahiolam
         without lloanma numbar plat.8.
                            Any parson who 0p~r8t.8 a pamm-
         u&r%‘h*a           ocmarolal rahlola  or truok-
         tnotor      upon the publio highways of this Stata
         any tlmo during any month ab a motor rehlole
         ragl8tratlon yaar without barlw displayed
         tharaon, and attaohad thmrato, two (2) lioan8o
         numbar platar, on. plata at tha frOBt and OBa
         et tha roar, whloh ham bean duly and lawfully
         a8d       ad ror Said rohlola sor the ourrmt raglm-
         tratY on yaar, shall be gul1lty 0r l mimdamoanor~
         . . . .
              "Se0. 8. An pornon aontlotad ab a ml&do-
         manor  ror riolation or Seotlon 6, saotlon 6 or
         Saotioa 7 or this Aot shall ba tinad in an #aa
         not axooadlng Two NRWIMA Dollan ($2OO,OC3 .
         (AOt8 1954, 4srd La&, f&idC. S., p. S, oh, Z4.)"

              HOUS. Bill   HO. 273 PaadS a8 tO110~8,   to-Wit:

              *Saotlon 1. Tht Oheptar 88, Rousa ~111 no.
         ~6,saotlon 13, ~atm or tha rorty-rlrrt Lagl8labun,
         Saoond Called SaSSiOn, a8 tmanded by AOtS 6?ftha
         Party-third Legislature, Ra@lar Saarlon, Ohapter
                                                                   407




MiO8 Vu8    V. Pogg, Ua:crga
                           4


     178, saotlon 1, ROuma Bill No. 459, be auendad
     to haraaitar read 88 rOlhW8:
            -'Sootloa w.   Tha State 3i@hway Departsoat
    18 harabp   authorized to lmaua r0r the 1943, 1944
    nnd 1945 motor raMala   rag.lrtratlonpars   a 4a l
    ptita    or pht68   mtal w othu rtarial,
                               of                 ryabola,
    tabs,  or other Amrloa8 whloh rhan lttaohoA to a
    Mtm    rahlolaberlnq bean duly Mgi#tm&d tar tlw
    maoadlaw SW&iStrStiO0 yaar aball Yor the parQom
    of thi8 .A0t bo doanad to be the Irgal raglmt?atIon
    lnmiguia ror the ra~lmtntlon   year ror *hioh 188~@4.~

          *8*0. t. U&Wi4myR8Bt 0? th8 jWOribad r&&S-
    trOtion fee by l             for motor rahl0la regi#tm-
    tiOB, the State            Wpartnnt      is luthorlrad t0
    iSSU& through tb6 l%UBtJ, WS A88& 88O~8~O~& OtOF 8         l
    llnala plata OI plOta or metal OT other satarial,
    8yBbolr, tabs fm other darloaa, to ba attaoha6 ta
    a motor rahleia ha+loe duly lu#o r l88d      lloanrap&t&,
    plater or otbrf llul~al8 Sor the paoadin~        roglrtra-
    tlon par.    Motor vahlela8   not pr0tloumlf ra&*tara6
    ur   ba l8auad a ragulm   mat01 liaanaa plOta or plataa
    iS muoh be lrallabla of BII be lame6 lyabol8 tabs,
    (u other darioam WIioh -11       be da8mad to be iha
    legal ragl8tratlw Inrl@a       ror the ro&8trotion
    f&u lo whloh the tahlola     is ragl8tarad.
           T3ao.    S.
                     The owaar af aaoh motor rahlola
    r&re&i#t&rad       tha 1942 rO~I8tratlon year is
                         ror
    hereby dlra0ta6 anA required to rotain la plwa
    ln4'in Use an ruah rahlala the plmta or plater is-
    8uSd tar the Zw~irtMtion yaar 1942 in adAitIon to
    tb8 Mt61    tab8 186Ud iOr thO 1963 - i#tMtiOB
             In the 1944 anA 1948 rsglrtratf0n yura  tha
    izt:i  tcgletratlou in8Ignle lmeua6 by th 2tat.O
    ?Ii&hwayI?&pa~Mh     through t&  CouBty 'farA$#-
    8Or8-cOlleOt~8 #h&l be attaohad t0 the t&hiOh
    in plaoa or plmOa8 pra80rlbad by tha Stat@ Righway
    Dapnrtaeut in woh 8iam1aram to be OlOarly rl8lbla.
rirr   Vera V,       Fogll,      P&e* S


                      That Chapter lT8 Uoura alll Ha.
       469, i%io~*2,   hots a? the Fo&-third ~a(rimt-
       t-6, R*pUlar Sa88loB, be rnandad to hrraattar
       MIId a8 rOiiW8:
               "'*otIOa A. Thm Mate nl&lwny m$8rtuaBt
       rball prapmrm the Aarlgn8 and 8paoltlaatlan8 tar
       the mingle plate or plataa of rrtal or ethar ant-
                              or OtXkOr 46tlOOe rrlaotd
                                                             t0 be ?A806 60 tb
                                                             nqtlimltion an6
       puMha#O          of the SUY  8ball be Albdtt8d                    to    tb
       skta      Board     al Control firl ppwml.*
               *SW. 5. Ii aEr 86Ot~OD                     8""""OB~aO~~t~~,
       elawa     or p&au clp tbir AOt                   I8 fOl'8
       u0&~8titutiOM~,                                   x
                                       the U@OoBStit0ti06a          ty        tM,rrOf
       #ball aot aftnot               tha    validit  d the mini
       tion oi       thl*      bat.        The l.*~datan  banby dfgz’
       that lb rculd bat& pa888d tM AOt anb woh 86Otim,
       8ubraotiorr, sentan0a olauma, anA uhra8a tharwt,
       lrra8peotlra CS the hot  that one farPore H the
       I&OtiOB#,            #Ub8~0tiOM,         8~t~l%O&8,    OkU8.#          Or
       phrara8       bo da0lezwd            unoonrtit0ti0nd.
             *sao. A. All laws or prtm 0r law9 in waillet
       F0z&y       we hanby rapaala4 ta th al8ant of au&
                 .
               *s*o. 7.           Tha rhw8q6           Of rtael a8USaA by tha
       raqulruaatr             tor    Ok    Uatlobwl Dafaau        rai tha rb-
       eanoa d a auihbla   an4 aooa4miaal rubrtitota for
       Staa1 iB tb  MBUfDOttlrc,Of MtAU +&i#l& 11-8.
       plates oraeOn an emarganoy and ID im ratl.va  vblio
       w668d8y              th*s DbS otbB#~ihUbiOBd Ra!@0 r&QRi s4B&
       that btllr be read on tBr66 Hpar*ta     A48 ip roh
       ROUH be and tiba sue  is  heroby 8ulptia&,   wd them
       Aot 8hall tska lt~aot uad ba In toroe rr0r and
       lrtar it8 pa885g6, aridit lr a0 lnaotad.
            ~mmmod the Rwaa, Fabnury                         19, 19431 Ye&r
       119, any8 0; p8naA the 86n846,                        #*rob 4, 1942h
       Yeas 26, Bays 0.
            -up rwod Maroh b 194&
            -&etira    XW-oh &, Mrs.-
ti6s Vera v. Foee, Page 6


           SeO. 5 of Art. 807b, P. 0. makes it a timdemeanor
orrense for any person to operate a motor vehicle upon tb
wblfo  highways of thio State without having dimplayed thereon,
aM attaohed thereto lioenae number platea and 8eo. 8 of arid
AI%~O~J 897u, rhea the penalty for maid 0rr8n88.
           It is the oplnian or thla department that ~ouae
fill lto. 879 la oumuletlre of the other statute8 relating to
the reglatratlon of motor rehiolea an6 that the aam doom not
repeal 8ea. 5 and Sea. 8 or Art. 807b, P. 0. Theraiore, tha
answer to your rir8t queatlon la in tha arrirmatfve.
            ,The languaga of Rouse 8111 No. 875 la not vague,
a8blguooa,    Uoertaln or lndaflnita and the intent 0r tha La(gfa-
lature   la Vera plain in the word8 of the AOt.    However, aaaum-
Mg that the language or anid House ~111 r?o,g75 ia vague, a&
biguoua unoertain and lndetlnite, we at111 lay that tha 8ama
18 oumuiatire or the other atatutaa relatl      to the reglatra-
tion of motor rehioler and in support or th  3 a oonolualoa  we
quote iron    59 0. J. pp 958,959,960 and 961, to-wit:
             while the Intent @ the Legislature    la to
         be foundpilmarily in the language of the atatute
        wheze auoh language la vague, ambiguous or unoer-
        taln the Court may look, not only to the language
        but to the aubjeot matter of the Aot, the objeot
        to be aooonpllahed, or the purpore to be l ubaerved;
        it may alao look in this oonn@otion to the exped-
        ienoy of the Aot, or its oooaafon and neoearity,
        the remedy provided, the oonditlon or the oountry
        to k efteoted   by the Act, the oonaequenoer iollOr-
        in6 upon itr rnaotment, are rarloua ertrlnaio mat-
        tera whioh throw8 aome light on the Leglalatura~a
        Intent. LO&C and round eoonomio prlnolplea    may
        serve ag a guide to the Legialsture*s intent.
               *In oonetruing a statute to give OrrO0t to
        the Intent or purpose or the Legialature,ithe ob-
        jeot of the statute mu& be kept in mind,.and suoh       ~,’
        oonatruction   plaomd upon It a8 will, ii possible,
        arreot   its purpoea au3 rendor It talld,.evan though
        it be aomewhnt indetinite.s
uiar Vera V. Fogg, Fege 7


            It 18 the oplnlon       or
                                 thiB b6partment that Hausa
81s   !iio. 1!!72#luapnda   See.   7,807b, v. A. P. u., for
                                        art.
the prwent regirtratton year en& lo lon& a6 the Hi&way
~@aion     may re,quirerotration   of rcgie;tretioninalgala
gf 8 prartou8 year under t’he tema of add nouae Bill.
              M th ~r ~~n0~ to the ltieatira     date, Hoare 9111
se. t75  lppaarr to have parse4 tb.e Eouae February 19, 194S
w a ,tofe of 119 year to no nagrg       and tc hare paaaa4 the
wma9* YwOh 4 1943 by a rote & 86 yeas to no uaya~ and
to hate been &ml         bl the Covernor en6 approvedB?amh 6,
1945. It is *heretore tha oplnlon or thla department         thet
tha lifsetirr    date   oi lald EiillwmblB:a,roh 6, 1945.